The opinion of the court was delivered by
Redfirld, J.
The referee has reported that the defendant is liable, and has assessed $75 as damages, and those damages are awarded for both injuries to the person and the wagon.
The only question reserved in the exceptions is, the sufficiency of notice to the defendant town. The statute requires that the notice “ shall contain a description of the injury received or damage sustained ; and if bodily injuries be claimed, the part of the body injured shall be given, together with the extent and effect of the injury upon the health of the person so injured.”
In the case of Streeter v. Guilford, decided at the last term of the Supreme Court in Windham County, it was held that a notice of personal injury in these words, viz., “ I was thrown from my wagon, and my arm and body greatly injured,” was not a sufficient compliance with the statute. The notice in this case recites (after stating the time and place), that “ my buggy was injured by running against a log in the highway. . . The accident was solely caused by the insufficiency of the said highway. I shall claim damages for the said injury. Three reaches and rocker and iron were broken, three gripes broken, wheels injured, and other damage to wagon done.” Thus far no suggestion is made of personal injury, and the claim for damages is specifically confined to injuries to the wagon. But there is added at the bottom of the notice these words : “ also an injury was done to my knee.” This seems to have been added as an incident, by way of illustration. The claim for damages for injury to the person is not only not suggested, but is even carefully excluded. *278The notice does not intimate the nature or extent of the injury to the knee — whether scratched or broken, slight or severe. It is true that a person in plaintiff’s situation is not expected to give a careful diagnosis of a bodily hurt, but he can describe it and give it a character as he understands it. This is not a matter of misdescription, but an entire omission to do what the statute requires. The plaintiff gave sufficient notice of his claim for damages for the injury to the wagon, but none for injuries to his person. As the report does not state separately the damage to the wagon, the judgment is reversed, and cause remanded.